Rombauer, P. J.
— I concur in the result, and in the greater part of the reasoning of the foregoing opinion. I can not, however, concur in so much thereof as holds that the plaintiff by his evidence did show a prima facie case of recovery. His own evidence discloses the fact that he entered the caboose ten minutes and more before the train departed from the station, and that he never, either before or after that time, applied for the purchase of a ticket at defendant’s office. His own evidence furthermore discloses the fact that the defendant’s office was not closed at any time after he arrived at the station and until the train departed. The defendant’s uncontroverted evidence shows not only that it had an agent to sell tickets in its offico during.the time when the defendant called at the office, but also that the defendant gave reasonable notice in the caboose that it was the duty of the passengers to obtain tickets if they intended to travel on that train.
*677Now, while I concede the rule to be as stated in Chicago, etc., Railroad Co. v. Flagg, 43 Ill. 364, that it is the duty of the carrier who seeks to enforce a rule, that passengers must buy tickets before they enter the train, to furnish reasonable facilities to the passengers to purchase such tickets, I see no evidence in the record that the rule was violated in this instance by the carrier. There is no evidence that the plaintiff could not have obtained a ticket, had he applied for it at any time. "Whatever evidence there is in the record on that subject is directly to the contrary. The rule requires the carrier to keep an agent for the sale of tickets in its office for a reasonable time before the departure of a train; but there is neither rule nor reason in requiring the railroad company to keep its regular station agent there for that purpose.
It is an elementary rule of evidence governing the burden of proof that, where the plaintiff grounds his right of recovery upon a negative averment, it is for him to prove the negative, and not for the defendant to prove the affirmative. 1 Gieenleaf on Evidence, section 78. It was for the plaintiff in this case to show that he had no reasonable facilities for purchasing a ticket; and I fail to see how he has acquitted himself of that burden without’ showing either that he applied for • a ticket; or that his application for a ticket would have been unavailing, if made.
For the same reason I must hold that there was no evidence on which the two first instructions for plaintiff could have been based.